Citation Nr: 1730785	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a video conference hearing before the undersigned in February 2017.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims for service connection for right and left knee disorders can be adjudicated.  

At a September 2012 VA examination, the Veteran reported a gradual onset of bilateral knee pain over the course of his active duty that he attributed to wear and tear from his job in fuel supply which involved a lot of squatting.  He reported flare-ups of knee pain that interfered with doing yard work and any chore that involved bending and kneeling.  After physical examination, the examiner diagnosed mild bilateral patellofemoral osteoarthritis.  The examiner opined that it was less likely than not the Veteran's current bilateral knee condition was incurred in or caused by in-service injury, event, or illness.  The rationale provided was that the Veteran's service treatment records (STR's) show one complaint of right knee pain with no further treatment found that would indicate a chronic condition.  

During his February 2017 Board hearing, the Veteran testified that he initially injured his knees in 1971 to 1972 while working as an aircraft refueler.  The Veteran stated that he tripped and fell, smashing his knees on the concrete, many times due to aircraft maintenance and refueling equipment that was in the area in which he worked. He also testified that due to the nature of his job and work responsibilities he did not seek medical treatment during service.  

Given the Veteran's testimony as to the onset and manner in which he injured his knees, and the September 2012 VA examiner's negative opinion being based on the lack of in-service treatment for a bilateral knee condition, the Board finds that a new VA examination is warranted to ascertain whether the Veteran has a bilateral knee disability that is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right and/or left knee disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate that the claims file was reviewed.  All indicated tests and studies should be performed.

Following a review of the claims file, the reviewing examiner is requested to provide the following:

a) Diagnose any right and/or left knee disorders present.

b) With respect to each such disorder identified, opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right and/or left knee condition, including patellofemoral osteoarthritis was caused by or etiologically related to service.  

For the purpose of this opinion, the examiner should consider the Veteran's February 2012 hearing testimony of having various falls during service where he smashed his knees on the concrete, as well as general wear and tear due to extensive bending and kneeling while working as an aircraft refueler.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




